Charles Dean Stilley v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-011-CV





CHARLES DEAN STILLEY	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 43RD DISTRICT COURT OF PARKER COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Charles Dean Stilley is attempting to appeal the trial court’s October 15, 2003 “Agreed Final Judgment of Forfeiture.”  His motion for new trial was due November 14, 2003, but was not filed until November 17, 2003. 
Stilley filed a notice of appeal on January 13, 2004.  Because the motion for new trial was not timely filed, the notice of appeal was due November 14, 2003, and was not timely filed.  
See
 
Tex. R. App. P.
 26.1.

On March 18, 2004, we notified Appellant that his notice of appeal was untimely and that we would dismiss this case for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed with the court on or before March 29, 2004, a response showing grounds for continuing the appeal. 
See
 
Tex. R. App. P.
 42.3.  Appellant requested an extension of the deadline for responding to our jurisdictional letter, which we granted and gave him until April 12, 2004, to respond.  Appellant still did not file a response.

The timely filing of a notice of appeal is jurisdictional in this court, and absent a timely filed notice or extension request, we must dismiss the appeal. 
See
 
Tex. R. App. P.
 25.1(b), 26.3, 42.3(a); 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).  Accordingly, we dismiss this appeal for want of jurisdiction.

PER CURIAM



PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: May 6, 2004

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.